DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “cause the access node at least to further perform determining the TDD mode for the remote transceiver if the access node determines that the length of the second cyclic extension is not long enough to accommodate the delay spread and the propagation delay of the communication line” (with much emphasis on the italicized limitation). 
	There is/are insufficient antecedent basis for the limitation(s) “the second cyclic extension”, “the delay spread” and “the propagation delay” and it is therefore suggested to amend as “a second cyclic extension”, “a delay spread”, “a propagation delay” or provide definitions earlier in claim 18 or in the independent claim 9. Examiner also suggests defining “a first cyclic extension” earlier in claim 18 or in the independent claim 9 in order to avoid any clarity issue(s).
	Appropriate correction(s) is/are therefore required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 14, 15 and 17 of U.S. Patent No. 11,095,423. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application (17/388,739)
US Patent No. 11,095,423
1. A method for configuring an operation mode of a remote transceiver unit connected to an access node via a communication line, the remote transceiver unit being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode, the method comprising the access node:

a) obtaining a channel characteristic derived from channel measurements performed over the communication line;
b) determining the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel
measurements; and

c) transmitting an indication of the determined operation mode to the
remote transceiver unit.
Note: Claim 1 of US Patent No. 11,095,423 addresses all the limitation(s) of claim 1 of instant application and much narrower.

7. The method according to claim 1, wherein:
when the FDX mode for the remote transceiver is determined, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;

and when the TDD mode for the remote transceiver is determined, symbols
transmitted over the communication line have a second structure which comprises a
second cyclic extension and a data portion, wherein:
(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length; and
(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length.
Note: Claim 1 of US Patent No. 11,095,423 addresses all the limitation(s) of claim 7 of instant application and much narrower.








8. The method according to claim 7, wherein the operation mode of the remote transceiver is determined as TDD mode if the length of the second cyclic extension is not long enough to accommodate the delay spread and the propagation delay of the communication line.
Note: Claim 1 of US Patent No. 11,095,423 addresses all the limitation(s) of claim 8 of instant application and much narrower.

1. A method for configuring an operation mode of a remote transceiver connected to an access node via a communication line, the remote transceiver being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode, the method comprising, by the access node:
a) obtaining a channel characteristic derived from channel measurements performed over the communication line;
b) determining the operation mode of the remote transceiver as the FDX mode or the TDD mode based on the channel characteristic;


and c) transmitting an indication indicating the determined operation mode to the remote transceiver,




wherein: when the remote transceiver is operated in the FDX mode, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;


and when the remote transceiver is operated in the TDD mode, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein:

(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length; (ii) the symbols with the first structure and the symbols with the second structure have the same symbol length;






(iii) the remote transceiver is operated in the FDX mode if the length of the first cyclic extension is long enough to accommodate both a delay spread and a propagation delay of the communication line;

and (iv) the remote transceiver is operated in the TDD mode if the length of the second cyclic extension is not long enough to accommodate both the delay spread and the propagation delay of the communication line.
2. The method according to claim 1, wherein the channel characteristic comprises at least one of a propagation delay, a delay spread, an electrical length of the communication line, or an updated time gap.
Note: Claim 2 of US Patent No. 11,095,423 addresses claim 2 of instant application.
2. The method according to claim 1, wherein the channel characteristic comprises at least one of the propagation delay of the communication line, the delay spread of the communication line, an electrical length of the communication line, and a loop length of the communication line.
5. The method according to claim 1, wherein the method is performed during a channel discovery phase of an initialization procedure performed over the communication line.
Note: Claim 3 of US Patent No. 11,095,423 addresses claim 5 of instant application.
3. The method according to claim 1, wherein the method is performed during a channel discovery phase of an initialization procedure performed over the communication line.
6. The method according to claim 1, wherein an agreed preliminary operation mode of the remote transceiver is the FDX mode.
Note: Claim 5 of US Patent No. 11,095,423 addresses claim 6 of instant application. 
5. The method according to claim 4, wherein the agreed preliminary mode of operation is the FDX mode.

9. An access node, for connection to a remote transceiver unit via a communication line, the remote transceiver unit (111) being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode, the access node comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the access node to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line;
b) determine the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements;
and c) transmit an indication of the determined operation mode to the remote transceiver unit.
Note: Claim 15 of US Patent No. 11,095,423 addresses all the limitation(s) of claim 9 of instant application and narrower.
15. An access node for connection to a remote transceiver via a communication line, the remote transceiver being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode; the access node comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the access node to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line;
b) determine the operation mode of the remote transceiver as the FDX mode or the TDD mode based on the channel characteristic;
and c) transmit an indication indicating the determined operation mode to the remote transceiver,



wherein: when the remote transceiver is operated in the FDX mode, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion; and when the remote transceiver is operated in the TDD mode, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein: (i) the first cyclic extension and the second cyclic extension have the same cyclic extension length; (ii) the symbols with the first structure and the symbols with the second structure have the same symbol length; (iii) the remote transceiver is operated in the FDX mode if the length of the first cyclic extension is long enough to accommodate both a delay spread and a propagation delay of the communication line; and (iv) the remote transceiver is operated in the TDD mode if the length of the second cyclic extension is not long enough to accommodate both the delay spread and the propagation delay of the communication line.
10. The access node according to claim 9, wherein the channel characteristic comprises at least one of a propagation delay, a delay spread, an electrical length of the communication line, or an updated time gap.
Note: Claim 15 of US Patent No. 11,095,423 addresses the limitation(s) of claim 10 of the instant application.
16. The access node according to claim 15, wherein the channel characteristic comprises at least one of the propagation delay of the communication line, the delay spread of the communication line, an electrical length of the communication line, and a loop length of the communication line.
13. The access node according to claim 9, wherein the at least one memory
and the program code are further configured to, with the at least one processor, cause the access node at least to further perform:







obtaining said channel characteristic from channel measurements;
determining the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements;
Note: A portion of claim 15 of US Patent No. 11,095,423 addresses the above limitation(s) of claim 13 of the instant application.































and transmitting an indication of the determined operation mode to the remote
transceiver unit during a channel discovery phase of an initialization procedure
performed over the communication line.
Note: Claim 17 of US Patent No. 11,095,423 addresses the above limitation(s) of claim 13 of the instant application.
15. An access node for connection to a remote transceiver via a communication line, the remote transceiver being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode; the access node comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the access node to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line;
b) determine the operation mode of the remote transceiver as the FDX mode or the TDD mode based on the channel characteristic;
and c) transmit an indication indicating the determined operation mode to the remote transceiver, wherein: when the remote transceiver is operated in the FDX mode, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;

and when the remote transceiver is operated in the TDD mode, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein:

(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length;

(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length;

(iii) the remote transceiver is operated in the FDX mode if the length of the first cyclic extension is long enough to accommodate both a delay spread and a propagation delay of the communication line; and (iv) the remote transceiver is operated in the TDD mode if the length of the second cyclic extension is not long enough to accommodate both the delay spread and the propagation delay of the communication line.

17. The access node according to claim 13, wherein the access node obtains the channel characteristic, determines the operation mode, and transmits the indication during a channel discovery phase of an initialization procedure performed over the communication line.





























17. The access node according to claim 9, wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to further perform:
transmitting FDX mode symbols over the communication line having a first
structure which comprises a first cyclic extension and a data portion; and


transmitting TDD mode symbols over the communication line having a second
structure which comprises a second cyclic extension and a data portion, wherein:


(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length; and

(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length.
Note: Claim 15 of US Patent No. 11,095,423 addresses all limitation(s) of claim 17 of the instant application and narrower.
15. An access node for connection to a remote transceiver via a communication line, the remote transceiver being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode; the access node comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the access node to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line;
b) determine the operation mode of the remote transceiver as the FDX mode or the TDD mode based on the channel characteristic;
and c) transmit an indication indicating the determined operation mode to the remote transceiver,











wherein: when the remote transceiver is operated in the FDX mode, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;


and when the remote transceiver is operated in the TDD mode, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein:

(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length;

(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length;

(iii) the remote transceiver is operated in the FDX mode if the length of the first cyclic extension is long enough to accommodate both a delay spread and a propagation delay of the communication line; and (iv) the remote transceiver is operated in the TDD mode if the length of the second cyclic extension is not long enough to accommodate both the delay spread and the propagation delay of the communication line.


















































18. The access node according to claim 9, wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to further perform determining the TDD mode for the remote transceiver if the access node determines that the length of the second cyclic extension is not long enough to accommodate the delay spread and the propagation delay of the communication line.
Note: Claim 15 of US Patent No. 11,095,423 addresses the limitation(s) of claim 18 of the instant application.
15. An access node for connection to a remote transceiver via a communication line, the remote transceiver being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode; the access node comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the access node to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line;
b) determine the operation mode of the remote transceiver as the FDX mode or the TDD mode based on the channel characteristic;
and c) transmit an indication indicating the determined operation mode to the remote transceiver,
wherein: when the remote transceiver is operated in the FDX mode, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;

and when the remote transceiver is operated in the TDD mode, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein:

(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length;

(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length;

(iii) the remote transceiver is operated in the FDX mode if the length of the first cyclic extension is long enough to accommodate both a delay spread and a propagation delay of the communication line;






and (iv) the remote transceiver is operated in the TDD mode if the length of the second cyclic extension is not long enough to accommodate both the delay spread and the propagation delay of the communication line.
19. A digital transceiver unit, for connection to a remote transceiver unit via a communication line, the remote transceiver unit being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode, the digital transceiver unit comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause
the digital transceiver unit to:
a) obtain a channel characteristic derived from channel measurements
performed over the communication line;

b) determine the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements; and
c) transmit an indication of the determined operation mode to the remote
transceiver unit.
Note: Even though claim 19 of the instant application is directed to a “digital transceiver unit” while claim 15 of US Patent No. 11,095,423 is directed to an “access node”, claim 15 of US Patent No. 11,095,423 addresses all limitation(s) of claim 19 and narrower. In other words, said “access node” as recited in the claim 15 of US Patent No. 11,095,423 is functionally equivalent to the “digital transceiver unit” as recited in claim 19 of the instant application.

15. An access node for connection to a remote transceiver via a communication line, the remote transceiver being operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode; the access node comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the access node to:

a) obtain a channel characteristic derived from channel measurements performed over the communication line;

b) determine the operation mode of the remote transceiver as the FDX mode or the TDD mode based on the channel characteristic;
and c) transmit an indication indicating the determined operation mode to the remote transceiver,













wherein: when the remote transceiver is operated in the FDX mode, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;

and when the remote transceiver is operated in the TDD mode, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein:

(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length;

(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length;

(iii) the remote transceiver is operated in the FDX mode if the length of the first cyclic extension is long enough to accommodate both a delay spread and a propagation delay of the communication line; and (iv) the remote transceiver is operated in the TDD mode if the length of the second cyclic extension is not long enough to accommodate both the delay spread and the propagation delay of the communication line.
20. A remote transceiver unit for connection to an access node via a communication line, and operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode, wherein the operation mode of the remote transceiver unit is configured according to the method of claim 1.
Note: Claim 14 is US Patent No. 11,095,423 addresses all the limitation(s) of claim 20 of instant application.
14. A remote transceiver for connection to an access node via a communication line, and operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode, characterized in that the operation mode of the remote transceiver is configured according to the method of claim 1.


5.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,095,423 in view of Giallorenzi (US Patent No. 7,962,161).
	As per claim 3:
US Patent No. 11,095,423 teaches the method according to claim 1 with the exception of:
wherein the indication of the determined operation mode is transmitted as part of a message from the access node to the remote node, said message further containing an indication of the channel characteristic.
Giallorenzi teaches wherein the indication of the determined operation mode is transmitted as part of a message from the access node to the remote node, said message further containing an indication of the channel characteristic (see Col 6, lines 60-67 and Col 7, lines 1-8, discloses the receiver may receive response messages containing traffic channel data rate as well as the traffic channel duplex mode (e.g. TDD, FDD, etc.). Said response message is received by terminal from either a control terminal (please see Col 5, lines 8-20)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of response message to the receiver (as disclosed in Giallorenzi) into US Patent No. 11,095,423 as a way of enabling the receiver to determined the supported operation mode as well as the traffic channel parameters such as modulation modes and traffic channel data rates (please see Col 5, lines 20-30 and Col 7, lines 1-8 of Giallorenzi). Therefore, providing the terminal with response message enable the terminal to operate in either TDD or FDD (please see Col 2, lines 5-26 of Giallorenzi).

6.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,095,423 in view of Giallorenzi and further in view of Um (US PG Pub. No. 2015/0117270).
As per claim 4:
Claim 1 of US Patent No. 11,095,423 in view of Giallorenzi teaches the method according to claim 3 with the exception of:
wherein said message contains an indication of an updated time gap.
Um teaches wherein said message contains an indication of an updated time gap (see paragraph [0077], the user equipment may obtain information about the guard period used in the special subframe included in each frame (i.e. for TDD frames). Said guard period is determined based on the distance between the base station and the user equipment, please see paragraph [0067]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of guard period in a special frame of a TDD system (as disclosed in Um) into both US Patent No. 11,095,423 and Giallorenzi as a way of ensuring that both the base station and the user equipment do not interfere with each other when performing downlink and uplink transmissions respectively (please see paragraph [0043] of Um). 
7.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,095,423 in view of Giallorenzi (US Patent No. 7,962,161).
	As per claim 11:
	Claim 15 of US Patent No. 11,095,423 teaches the access node according to claim 9 with the exception of:
wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to further perform transmitting the indication of the determined operation mode as part of a message from the access node to the remote node, with said message further comprising an indication of the channel characteristic.
Giallorenzi teaches wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to further perform transmitting the indication of the determined operation mode as part of a message from the access node to the remote node, with said message further comprising an indication of the channel characteristic (see Col 6, lines 60-67 and Col 7, lines 1-8, discloses the receiver may receive response messages containing traffic channel data rate as well as the traffic channel duplex mode (e.g. TDD, FDD, etc.). Said response message is received by terminal from either a control terminal (please see Col 5, lines 8-20)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of response message to the receiver (as disclosed in Giallorenzi) into US Patent No. 11,095,423 as a way of enabling the receiver to determine the supported operation mode as well as the traffic channel parameters such as modulation modes and traffic channel data rates (please see Col 5, lines 20-30 and Col 7, lines 1-8 of Giallorenzi). Therefore, providing the terminal with response message enable the terminal to operate in either TDD or FDD (please see Col 2, lines 5-26 of Giallorenzi).

8.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,095,423 in view of Giallorenzi and further in view of Um (US PG Pub. No. 2015/0117270).
	As per claim 12:
	Claim 15 of US Patent No. 11,095,423 in view of Giallorenzi teaches the access node according to claim 11 with the exception of:
	wherein said message contains an indication of an updated time gap.
Um teaches wherein said message contains an indication of an updated time gap (see paragraph [0077], the user equipment may obtain information about the guard period used in the special subframe included in each frame (i.e. for TDD frames). Said guard period is determined based on the distance between the base station and the user equipment, please see paragraph [0067]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of guard period in a special frame of a TDD system (as disclosed in Um) into both US Patent No. 11,095,423 and Giallorenzi as a way of ensuring that both the base station and the user equipment do not interfere with each other when performing downlink and uplink transmissions respectively (please see paragraph [0043] of Um). 
9.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,095,423 in view of Schulz (US PG Pub. No. 2014/0219142).
	As per claim 14:
Claim 15 of US Patent No. 11,095,423 teaches the access node according to claim 9 wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node to at least to further perform determining the operation mode of the remote transceiver unit as the TDD mode.
Claim 15 of US Patent No. 11,095,423 does not teach determining the operation mode of the remote transceiver unit as the TDD mode, after determining that the channel characteristic has a value above a predetermined threshold.
Shulz teaches determining the operation mode of the remote transceiver unit as the TDD mode, after determining that the channel characteristic has a value above a predetermined threshold (see paragraph [0079], discloses a device may be configured to switch from FDD to TDD when the power of the detected reflection is greater than a threshold power level).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between the TDD and FDD based on the detected power measurements (as disclosed in Shulz) into US Patent No. 11,095,423 as a way of avoiding interference (please see paragraph [0070] of Shulz).

10.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,095,423 in view of McCoy (US Patent No. 7,627,325).
	As per claim 15:
Claim 15 of US Patent No. 11,095,423 teaches the access node according to claim 9 with the exception of:
wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to perform the channel measurements.
McCoy teaches wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to perform the channel measurements (see Figure 3, Col 7, lines 20-36, base station 120 comprise of measuring circuit 340 for measuring the SNR, SIR, SINR, signal power or QoS requirement of the incoming signal as a signal metric. After determining the signal metric of the incoming signal, the base station determines whether the mobile device should either operate in full duplex or half-duplex mode).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of measuring circuit in a base station (as disclosed in McCoy) into US Patent No. 11,095,423 as a way of enabling the mobile device to either operate in full duplex or half-duplex based on the measured signal quality (please see Col 8, lines 34-67 and Col 9, lines 1-8 of McCoy). Therefore, by implementing such a measurement component, helps in supporting better services (please see Col 1, lines 58-67 and Col 2, lines 1-2 of McCoy).
11.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,095,423 in view of Alanara (US PG Pub. No. 2011/0222445).
As per claim 16:
Claim 15 of US Patent No. 11,095,423 teaches the access node according to claim 9 with the exception of:
wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to further receive the channel measurements from the remote transceiver unit.
Alanara teaches wherein the at least one memory and the program code are further configured to, with the at least one processor (paragraphs [0064]-[0065], the DP 12A executes instructions from PROG 12C thereby enabling the device to operate in accordance with the embodiments of the invention), cause the access node at least to further receive the channel measurements from the remote transceiver unit  (see paragraph [0075], the base station/eNB 12 can receive CQI measurement results from the UE 10).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the monitoring and receiving of measurement results (as disclosed in Alanara) into US Patent No. 11,095,423 as a way of enabling the base station to determine the operational mode of the UE based on channel quality (please see paragraph [0075] of Alanara).
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1, 9, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alanara (US PG Pub. No. 2011/0222445).
As per claim 1:
Alanara teaches a method for configuring an operation mode of a remote transceiver unit connected to an access node via a communication line (see paragraph [0046], discloses a method of enabling the base station to control the operational mode of a user equipment by monitoring the downlink signal quality. Note: For examination purposes, examiner is construing said base station as access node, user equipment as said remote transceiver. Figure 2A shows UE 10 connected to eNB 12 via link 11), the remote transceiver unit being operable in at least two operation modes (see paragraph [0062], UE could operate either half duplex FDD mode or FDD mode):
a Time Division Duplex (TDD) mode (see paragraph [0062], the UE could operate in half-duplex HDD mode. The half-duplex HDD mode corresponds to the TDD mode, please see paragraph [0057]) and a full duplex (FDX) mode (see paragraph [0057], FDD mode refers to full duplex mode), the method comprising the access node (see paragraphs [0083], [0084], the base station performs monitoring of link quality as well as instructing the UE to switch between modes based on the determined link quality):
a) obtaining a channel characteristic derived from channel measurements performed over the communication line (see paragraphs [0075], [0078], the eNB 12 receives measurement and measurement reports from the UE 10, thereby monitoring the UE receiver link quality. For example, eNB 12 can determine that UE 10 should switch to half duplex FDD if is it determined that the receiver quality drops below some fixed or variable threshold value);
b) determining the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements (see paragraphs [0075], [0083], the eNB determines that the UE should change the operational mode from full duplex frequency division duplex mode of operation to a half-duplex frequency division mode of operation when the measured downlink signal quality is below a threshold);
and
c) transmitting an indication of the determined operation mode to the remote transceiver unit (see paragraphs [0083]-[0085], the base station then sends a command to the user equipment instructing to switch from full duplex frequency division duplex mode of operation to the half-duplex frequency division duplex mode of operation).
As per claim 9:
Alanara teaches an access node, for connection to a remote transceiver unit via a communication line (see Figure 2A, eNB 12 connected to UE 10 via wireless link 11), the remote transceiver unit (111) being operable in at least two operation modes (see paragraph [0062], UE could operate either half duplex FDD mode or FDD mode):
a Time Division Duplex (TDD) mode (see paragraph [0062], the UE could operate in half-duplex HDD mode. The half-duplex HDD mode corresponds to the TDD mode, please see paragraph [0057]) and a full duplex (FDX) mode (see paragraph [0057], FDD mode refers to full duplex mode),
the access node comprising at least one processor (see Figure 2A, data processor (DP) 12A) and at least one memory including computer program code (see Figure 2A, memory (MEM) 12B storing program of computer instructions (PROG) 12C), the at least one memory and the computer program code being configured, with the at least one processor (paragraphs [0064]-[0065], the DP 12A executes instructions from PROG 12C thereby enabling the device to operate in accordance with the embodiments of the invention), to cause the access node to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line (see paragraphs [0075], [0078], the eNB 12 receives measurement and measurement reports from the UE 10, thereby monitoring the UE receiver link quality. For example, eNB 12 can determine that UE 10 should switch to half duplex FDD if is it determined that the receiver quality drops below some fixed or variable threshold value);
b) determine the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements (see paragraphs [0075], [0083], the eNB determines that the UE should change the operational mode from full duplex frequency division duplex mode of operation to a half-duplex frequency division mode of operation when the measured downlink signal quality is below a threshold);
and
c) transmit an indication of the determined operation mode to the remote transceiver unit (see paragraphs [0083]-[0085], the base station then sends a command to the user equipment instructing to switch from full duplex frequency division duplex mode of operation to the half duplex frequency division duplex mode of operation).
As per claim 16:
Alanara teaches the access node according to claim 9, wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to further receive the channel measurements from the remote transceiver unit (see paragraph [0075], the base station/eNB 12 can receive CQI measurement results from the UE 10).
As per claim 19:
Alanara teaches a digital transceiver unit, for connection to a remote transceiver unit via a communication line (see Figure 2A, eNB 12 connected to UE 10 via wireless link 11), the remote transceiver unit being operable in at least two operation modes (see paragraph [0062], UE could operate either half duplex FDD mode or FDD mode):
a Time Division Duplex (TDD) mode (see paragraph [0062], the UE could operate in half-duplex HDD mode. The half-duplex HDD mode corresponds to the TDD mode, please see paragraph [0057]) and a full duplex (FDX) mode (see paragraph [0057], FDD mode refers to full duplex mode),
the digital transceiver unit comprising at least one processor (see Figure 2A, data processor (DP) 12A) and at least one memory including computer program code (see Figure 2A, memory (MEM) 12B storing program of computer instructions (PROG) 12C), the at least one memory and the computer program code being configured, with the at least one processor (paragraphs [0064]-[0065], the DP 12A executes instructions from PROG 12C thereby enabling the device to operate in accordance with the embodiments of the invention), to cause the digital transceiver unit to:
a) obtain a channel characteristic derived from channel measurements performed over the communication line (see paragraphs [0075], [0078], the eNB 12 receives measurement and measurement reports from the UE 10, thereby monitoring the UE receiver link quality. For example, eNB 12 can determine that UE 10 should switch to half duplex FDD if is it determined that the receiver quality drops below some fixed or variable threshold value);
b) determine the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements (see paragraphs [0075], [0083], the eNB determines that the UE should change the operational mode from full duplex frequency division duplex mode of operation to a half-duplex frequency division mode of operation when the measured downlink signal quality is below a threshold);
and 
c) transmit an indication of the determined operation mode to the remote transceiver unit (see paragraphs [0083]-[0085], the base station then sends a command to the user equipment instructing to switch from full duplex frequency division duplex mode of operation to the half duplex frequency division duplex mode of operation).
As per claim 20:
Alanara teaches a remote transceiver unit for connection to an access node via a communication line (see Figure 2A, paragraph [0063], UE 10 connected to eNB 12 via wireless link 11), and operable in at least two operation modes: a Time Division Duplex (TDD) mode and a full duplex (FDX) mode (see paragraph [0066], discloses UE 10 may be assumed to include a full duplex/half duplex (FD/HD) operation unit 10E. Paragraph [0062] also discloses said UE may operate in either full duplex or half duplex mode based on instructions received from the base station/eNB), wherein the operation mode of the remote transceiver unit is configured according to the method of claim 1 (as explained earlier in paragraphs [0075], [0078], the UE operates in either full duplex or half duplex mode based on instructions received from the base station. Said instruction could be based on measurement results received by the base station/eNB from the UE 10. Therefore, the UE 10 is configured according to the method of claim 1).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Choi (US Patent No. 8,542,617).
As per claim 2:
Alanara teaches the method according to claim 1 with the exception of:
wherein the channel characteristic comprises at least one of a propagation delay, a delay spread, an electrical length of the communication line, or an updated time gap.
Choi teaches wherein the channel characteristic comprises at least one of a propagation delay, a delay spread, an electrical length of the communication line, or an updated time gap (see Col 15, lines 40-67, Col 16, lines 4-12, discloses the ability of the UE to switch between full-duplex frequency division duplexing (FDD) mode and half-duplex FDD mode based on the timing advance value (TA) received from the network. The timing advance value is indicative of the perceived propagation delay of UL transmissions, please see Col 2, lines 66-67 and Col 3, lines 1-2. Note: The limitation is recited in alternate language and thus the only the limitation “a propagation delay” is addressed by the prior art).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of timing advance value when switching between modes (as disclosed in Choi) into Alanara as a way of compensating the quality of service of the corresponding application (please see Col 15, lines 40-67 of Choi). Therefore, by implementing the timing advance value when switching between modes, both the cellular data throughput and UE battery efficiency are improved (please see Col 4, lines 60-67 of Choi).
	Claim 10 is rejected in the same scope as claim 2.
16.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Giallorenzi (US Patent No. 7,962,161).
As per claim 3:
Alanara teaches the method according to claim 1 with the exception of:
wherein the indication of the determined operation mode is transmitted as part of a message from the access node to the remote node, said message further containing an indication of the channel characteristic.
Giallorenzi teaches wherein the indication of the determined operation mode is transmitted as part of a message from the access node to the remote node, said message further containing an indication of the channel characteristic (see Col 6, lines 60-67 and Col 7, lines 1-8, discloses the receiver may receive response messages containing traffic channel data rate as well as the traffic channel duplex mode (e.g. TDD, FDD, etc.). Said response message is received by terminal from either a control terminal (please see Col 5, lines 8-20)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of response message to the receiver (as disclosed in Giallorenzi) into Alanara as a way of enabling the receiver to determined the supported operation mode as well as the traffic channel parameters such as modulation modes and traffic channel data rates (please see Col 5, lines 20-30 and Col 7, lines 1-8 of Giallorenzi). Therefore, providing the terminal with response message enable the terminal to operate in either TDD or FDD (please see Col 2, lines 5-26 of Giallorenzi).
Claim 11 is rejected in the same scope as claim 3.
17.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Giallorenzi and further in view of Um (US PG Pub. No. 2015/0117270). 
As per claim 4:
Alanara in view of Giallorenzi teaches the method according to claim 3 with the exception of:
wherein said message contains an indication of an updated time gap.
Um teaches wherein said message contains an indication of an updated time gap (see paragraph [0077], the user equipment may obtain information about the guard period used in the special subframe included in each frame (i.e. for TDD frames). Said guard period is determined based on the distance between the base station and the user equipment, please see paragraph [0067]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of guard period in a special frame of a TDD system (as disclosed in Um) into both Alanara and Giallorenzi as a way of ensuring that both the base station and the user equipment do not interfere with each other when performing downlink and uplink transmissions respectively (please see paragraph [0043] of Um). 
Claim 12 is rejected in the same scope as claim 4. 


18.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Kazmi (US PG Pub. No. 2018/0007724).
As per claim 5:
Alanara teaches the method according to claim 1 with the exception of:
wherein the method is performed during a channel discovery phase of an initialization procedure performed over the communication line.
Kazmi teaches wherein the method is performed during a channel discovery phase of an initialization procedure performed over the communication line (see Figure 3, paragraphs [0065], [0066], prior to mode selection, wireless devices 121 and 122 broadcast their discovery beacons 302. The discovery beacons are indicative of the FD capability of both wireless devices 121 and 122. Note: Figure 1 shows HD/FD mode of communication between wireless devices 121 and 122 occurs over bidirectional link. Also, HD refers to half-duplex mode which is equivalent to TDD mode of operation while FD refers to full-duplex mode which is equivalent to FDD consistent with applicant’s claimed invention, please see paragraph [0006]). 
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the discovery procedure (as disclosed in Kazmi) into Alanara as a way of enabling wireless devices to fully utilize their full duplex capabilities based on factors such as relative geometry, location and power consumption (please see paragraph [0036] of Kazmi). Therefore, implementing the discovery procedure helps in managing active bearers between devices as well as improving performance measures on the spectrum (please see paragraph [0034] of Kazmi).
As per claim 6:
Alanara teaches the method according to claim 1 with the exception of:
wherein an agreed preliminary operation mode of the remote transceiver is the FDX mode.
Kazmi teaches wherein an agreed preliminary operation mode of the remote transceiver is the FDX mode (see Figure 3, the discovery procedure 303 is preceded by wireless devices 121 and 122 exchanging the operational mode they would like to operate in. Specifically, the operational mode is full-duplex capability, as indicated in prior steps 301, 302, please see figure 3 and paragraphs [0064], [0066]. After or parallel to the discovery process 303,  the wireless device 121 providing discovery measurement results to the network node 110. The network node then uses the measurement results (i.e. such as path loss) to determine operational mode suitable for the wireless devices 121 and 122, please see paragraphs [0069]-[0074]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the discovery procedure (as disclosed in Kazmi) into Alanara as a way of enabling wireless devices to fully utilize their full duplex capabilities based on factors such as relative geometry, location and power consumption (please see paragraph [0036] of Kazmi). Therefore, implementing the discovery procedure helps in managing active bearers between devices as well as improving performance measures on the spectrum (please see paragraph [0034] of Kazmi).

19.	Claim is 13 rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Min (US PG Pub. No. 2016/0380746).
As per claim 13:
Alanara teaches the access node according to claim 9 (see Figure 2A, eNB 12), wherein the at least one memory and the program code are further configured to, with the at least one processor (paragraphs [0064]-[0065], the DP 12A executes instructions from PROG 12C thereby enabling the device to operate in accordance with the embodiments of the invention), cause the access node at least to further perform:
obtaining said channel characteristic from channel measurements (see paragraphs [0075], [0078], discloses monitoring quality based on measurement results received from the UE);
determining the operation mode of the remote transceiver unit as the FDX mode or the TDD mode based on the channel characteristic and/or the channel measurements (see paragraphs [0075], [0078], if the determined quality is lesser than a threshold, the base station/eNB determines that operational mode of the UE as half duplex mode).
Alanara does not teach and transmitting an indication of the determined operation mode to the remote transceiver unit during a channel discovery phase of an initialization procedure performed over the communication line.
Min teaches and transmitting an indication of the determined operation mode to the remote transceiver unit during a channel discovery phase of an initialization procedure performed over the communication line (see paragraph [0054], discloses the AP comprise of Radio Configuration Module 420 for switching between full duplex and half duplex modes based on throughput estimation results. If the AP expects to have a higher throughput with full-duplex, then the AP will send out full-duplex discovery (FD-DISC) packet to find at uplink STA).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of a discovery packet by an access point (as disclosed in Min) into Alanara as a way of indicating to the receiving station the mode that the access point supports (please see paragraphs [0054], [0066], [0067] of Min).
20.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Schulz (US PG Pub. No. 2014/0219142).
As per claim 14:
Alanara teaches the access node according to claim 9 wherein the at least one memory and the program code are further configured to, with the at least one processor (paragraphs [0064]-[0065], the DP 12A executes instructions from PROG 12C thereby enabling the device to operate in accordance with the embodiments of the invention), cause the access node to at least to further perform determining the operation mode of the remote transceiver unit as the TDD mode (see paragraphs [0075], [0083], the eNB determines that the UE should change the operational mode from full duplex frequency division duplex mode of operation to a half-duplex frequency division mode of operation when the measured downlink signal quality is below a threshold).
Alanara does not explicitly disclose said access node determining the operation mode of the remote transceiver unit as the TDD mode, after determining that the channel characteristic has a value above a predetermined threshold.
Shulz teaches determining the operation mode of the remote transceiver unit as the TDD mode, after determining that the channel characteristic has a value above a predetermined threshold (see paragraph [0079], discloses a device may be configured to switch from FDD to TDD when the power of the detected reflection is greater than a threshold power level).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between the TDD and FDD based on the detected power measurements (as disclosed in Shulz) into Alanara as a way of avoiding interference (please see paragraph [0070] of Shulz).

21.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Lim (US PG Pub. No. 2010/0254367).
As per claim 7:
Alanara teaches the method according to claim 1 with the exception of:
wherein:
when the FDX mode for the remote transceiver is determined, symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion;
and when the TDD mode for the remote transceiver is determined, symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion, wherein:
(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length; and
(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length.
Lim teaches wherein:
when the FDX mode for the remote transceiver is determined (see paragraph [0134], discloses the ability of the MS to transmit and receive a signal using FDD frame structure as shown in figure 11 for example. The signal is transmitted/received via RF unit 53, please see figure 24 and paragraph [0134]), symbols transmitted over the communication line have a first structure which comprises a first cyclic extension and a data portion (see Figure 11, paragraphs [0080], [0081], for FDD frame structure, the length of the cyclic prefix (CP) is a fraction of the length of the useful symbols. For example, the CP length could be ¼ Tb, where Tb is the length of the useful symbols. The useful symbols refer to the actual carrying data and thus data portion, please see paragraph [0067]. Also, the FDD frame structure occupies a channel bandwidth of 8.75MHz);
and when the TDD mode for the remote transceiver is determined (see paragraph [0134], likewise, the MS has the ability to transmit and receive a signal using TDD frame structure as shown in figures 6-10. The signal is transmitted/received via RF unit 53, please see figure 24 and paragraph [0134] for example), symbols transmitted over the communication line have a second structure which comprises a second cyclic extension and a data portion (see Figures 6-10, paragraphs [0072], [0073], likewise for FDD frame structure, the TDD frame structure has CP portion with the length being a fraction of the useful symbols, e.g. ¼ Tb. Like the FDD frame structure, the TDD frame structure also occupies 8.75 MHz channel bandwidth), wherein:
(i) the first cyclic extension and the second cyclic extension have the same cyclic extension length (see paragraphs [0072], [0080], CP length for both TDD and FDD is ¼ Tb and thus the same length); and
(ii) the symbols with the first structure and the symbols with the second structure have the same symbol length (see paragraph [0081], the FDD frame structure has a commonality with the TDD frame structure. For example, figure 23 shows a frame by frame comparison of the TDD and FDD frame structures. They both have a frame length of 5ms).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the commonality for both TDD and FDD frame structures (as disclosed in Lim) into Alanara as a way of reusing the design of channel for essential control information (please see paragraph [0081] of Lim). Therefore, implementing similar frame structures helps to reduce mutual interference from switching point between downlink and uplink (please see paragraph [0019] of Lim).
	Claim 17 is rejected in the same scope as claim 7.

22.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of McCoy (US Patent No. 7,627,325).
As per claim 15:
Alanara teaches the access node according to claim 9 with the exception of:
wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to perform the channel measurements.
McCoy teaches wherein the at least one memory and the program code are further configured to, with the at least one processor, cause the access node at least to perform the channel measurements (see Figure 3, Col 7, lines 20-36, base station 120 comprise of measuring circuit 340 for measuring the SNR, SIR, SINR, signal power or QoS requirement of the incoming signal as a signal metric. After determining the signal metric of the incoming signal, the base station determines whether the mobile device should either operate in full duplex or half-duplex mode).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of measuring circuit in a base station (as disclosed in McCoy) into Alanara as a way of enabling the mobile device to either operate in full duplex or half-duplex based on the measured signal quality (please see Col 8, lines 34-67 and Col 9, lines 1-8 of McCoy). Therefore, by implementing such a measurement component, helps in supporting better services (please see Col 1, lines 58-67 and Col 2, lines 1-2 of McCoy).

Allowable Subject Matter
23.	Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided the issues above are addressed (i.e. the 35 U.S.C. 112(b) rejection of claim 18 for lack of antecedent basis as well as the rejection of claims 8 and 18 under obvious type double patenting).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/            Examiner, Art Unit 2474                                                                                                                                                                                            
/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474